Citation Nr: 0822088	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  94-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include deformity of the T12 vertebral body.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Wildhaber, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992, March 2000, and May 2000 
rating determinations of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The record includes Board decisions in August 1996 and April 
2001 and United States Court of Appeals for Veterans Claims 
(Court) orders affecting them in January 1998 and January 
2002.  Subsequently, in November 2005, the Board denied 
claims for service connection for cervical spine and 
bilateral knee disorders, for increased ratings for a low 
back disorder and postoperative deviated nasal septum with 
chronic congestion, and for TDIU.  The denial of the claim 
for an increased rating for a low back disorder also 
contained a discussion indicating that compensation for 
deformity of the T12 vertebral body was not warranted.

The veteran appealed this decision to the Court.  In a 
December 2007 memorandum decision, the Court characterized 
the matter of the thoracic spine disorder as a separate 
service connection claim and vacated the portions of the 
Board's decision denying service connection for cervical 
spine and thoracic spine disorders and TDIU.  The remaining 
denials addressed in the Board's November 2005 decision were 
either affirmed by the Court or abandoned by the veteran; 
accordingly, the Board will only address the three noted 
issues.

In May 2008, the veteran's representative submitted 
additional argument in support of the three issues included 
in the veteran's appeal.  The representative also requested 
that the Board remand the veteran's case to the St. 
Petersburg VARO.  In view of this and for the reasons set 
forth below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In the December 2007 memorandum decision, the Court cited to 
a June 1998 VA treatment note suggesting a link between a 
cervical spine disability and an in-service paratrooping 
accident and noted that this evidence satisfied the "low 
threshold" of McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
for warranting a VA examination for a medical nexus opinion 
addressing the etiology of this disorder.  Such an 
examination is thus "necessary" under 38 U.S.C.A. 
§ 5103A(d) so that VA may satisfy its duty to assist the 
veteran with the development of facts pertinent to the claim.

As to the claimed thoracic spine disorder, the Court cited to 
a medical opinion from a February 2005 VA examination but 
called this report into question because of the lack of 
mention of a T12 fracture, which had been shown in prior x-
ray and examination reports.  The Court thus stressed the 
need for clarification from the examiner, or a new 
examination itself, addressing the nature and etiology of 
this disorder.  See Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
VA examination report).

Finally, in regard to the TDIU claim, the Court has held that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As noted in the Court's December 2007 memorandum 
decision, action on the two service connection claims could 
significantly impact the veteran's TDIU claim.  The Board 
will therefore not make a final disposition on the 
inextricably intertwined TDIU claim until the evidentiary 
development on the service connection claims is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  He should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment reported by 
the veteran which are not currently 
associated with the claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
cervical spine and thoracic spine 
disorders.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include all appropriate 
radiological studies deemed necessary to 
ascertain the precise location and nature 
of the veteran's spinal disorders.  Based 
upon a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
cervical spine and thoracic spine 
disorders.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
cervical spine and thoracic spine 
disorders and TDIU should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

